MUNSON, J.
This is an action to recover the damage sustained by the plaintiff through the death of her husband, as the result of intoxication caused by liquor unlawfully furnished by the defendant. We find no error in the rulings of the court below. The marriage could be established by the testimony of a witness who was present at the ceremony. Testimony of this character is direct evidence of the fact of marriage. 2 Greenl. Ev. s. 461. State v. Hodgskins, 19 Me. 155 (36 Am. Dec. 742). See Northfield v. Vershire, *48433 Vt. 110. Testimony that the party in which were the witness and the deceased drank what was furnished upon a call for beer, and that what the witness drank was ale, was evidence tending to show that ale was furnished the deceased. Testimony that the liquor was sold as a beverage in a saloon containing a bar provided with bottles and glasses, was evidence tending to show that it was unlawfully furnished. It was not necessary for the plaintiff to go further and show that the defendant had no authority to sell. There could be no lawful sale without a license, and the possession of a license is matter of defense. But if the defendant had shown a license, the testimony referred to would have been evidence tending to establish an unauthorized sale. State v. Nulty, 57 Vt. 543; Graves v. Ranger, 52 Vt. 424; State v. Woolley, 59 Vt. 357.

Judgment affirmed.